 Case 8:19-cv-01998-JVS-JDE Document 107 Filed 11/18/19 Page 1 of 2 Page ID #:4788


1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA

11                                     SOUTHERN DIVISION

12
     Bureau of Consumer Financial                   CASE NO. 8:19-cv-01998 JVS-JDEx
13
     Protection, et al.,
                                                    ORDER GRANTING PLAINTIFF’S EX
14
                                                    PARTE APPLICATION FOR LEAVE
              Plaintiffs,
15                                                  TO FILE UNDER SEAL AND TO
                                                    WAIVE NOTICE REQUIREMENTS
16
17            v.

18   Consumer Advocacy Center Inc., d/b/a
19   Premier Student Loan Center, et al.,

20            Defendants.
21
22
23            This Court, having considered Plaintiff’s Ex Parte Application for Leave to File
24   Under Seal and to Waive Notice Requirements, and compelling reasons having been
25   shown, the Court being fully advised in this matter, and there being no just cause for
26   delay:
27            hereby GRANTS Plaintiff’s Ex Parte Application.
28            IT IS THEREFORE ORDERED that for good cause shown and in the interest of
     justice, Plaintiff’s Ex Parte Application is granted in full. The Declaration of Sarah Preis
                                         1
         [PROPOSED] ORDER GRANTING APPLICATION TO SEAL AND TO WAIVE NOTICE
                                  REQUIREMENTS
 Case 8:19-cv-01998-JVS-JDE Document 107 Filed 11/18/19 Page 2 of 2 Page ID #:4789


1    and the documents identified therein shall be filed under seal and the Bureau is hereby
2    relieved of the notice requirement of Local Civil Rule 7-19.1 until this sealing order is
3    lifted.
4
5    SO ORDERED at this 18th day of November, 2019.
6
7
8
                                            ____________________________________
9
                                                 Honorable James V. Selna
10                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
          [PROPOSED] ORDER GRANTING APPLICATION TO SEAL AND TO WAIVE NOTICE
                                   REQUIREMENTS
